Citation Nr: 0405954	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-14 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
2001, for the assignment of a 10 percent rating for residuals 
of a tendon rupture of the left ring finger.  

2.  Entitlement to an effective date earlier than June 13, 
2001, for the award of service connection for idiopathic 
neuropathy of the right foot, as secondary to service-
connected residuals of a tendon rupture of the left ring 
finger.  

3.  Entitlement to an effective date earlier than June 13, 
2001, for the award of service connection for a scar of the 
right leg, as secondary to service-connected residuals of a 
tendon rupture of the left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
April 1980.  

These matters come  before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision.  The 
veteran filed a notice of disagreement (NOD) in February 
2002, and the RO issued a statement of the case (SOC) in 
September 2002.  The veteran filed a substantive appeal (via 
a VA Form 9) in October 2002.  

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the St. 
Petersburg VARO; a  transcript of that hearing is of record.  

For reasons expressed below, these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board  notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claims on appeal, particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also request that the 
veteran submit all medical evidence pertinent to his claims 
that is in his possession.  

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should, with each issue on which an 
appeal has been perfected, undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating those claims on appeal.  

The Board also points out that, during the September 2003 
Board hearing, the veteran and his representative raised 
claims of clear and unmistakable error (CUE) in the RO's 
December 1980 and October 1994 rating decisions.  It was 
contended that the RO had not consider all the available 
evidence of record at that time, in particular, the veteran's 
surgery on his right leg to remove a tendon, which was placed 
in his injured left ring finger.  The veteran and his 
representative argued that the VA examination in July 1980 
was deficient, and that the medical evidence in 1980 and 1994 
with respect to his disabilities was similar or the same to 
the evidence considered by the RO in the December 2001 rating 
decision.  Thus, the veteran has asserted his belief  that 
the effective date of his awards for both the 10 percent 
rating for residuals of a ruptured tendon of the 3rd finger, 
as well as his original grants of service connection for the 
secondary conditions of neuropathy and a scar, should be 
April 1980.  

Because a finding of CUE in a prior rating action could 
render moot the earlier effective date claims on appeal, the 
Board finds that the CUE claims are inextricably intertwined 
with the claims on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As resolution of the 
CUE claims could well impact the claims on appeal for earlier 
effective dates, the issues should be considered together.  
Hence, it follows that, any Board action on the earlier 
effective date claims would, at this juncture, be premature.  

Therefore, on remand, the RO should adjudicate these newly 
raised claims for CUE.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to the veteran's 
claims for earlier effective date for 
grants of service connection on appeal.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims (along with that 
requested but not yet received), and 
specific notice as to the type of 
evidence necessary to substantiate the 
claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.   

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although the RO may 
decide the claim within the one-year 
period).  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claims 
for CUE in the RO's December 1980 and 
October 1994 rating decisions, in light 
of the evidence and legal authority 
pertinent to these claims. 

5.  If either claim of CUE is denied, the 
RO must provide to the veteran and his 
representative both notice of the denial 
and of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must afford the 
veteran the appropriate time period in 
which to so, the veteran should perfect 
an appeal as to the denial of any claim 
of CUE, if desired, as soon as possible 
to avoid unnecessary delay in the 
consideration of the appeal.

6.  Thereafter, the  RO should 
readjudicate, as appropriate, the claims 
for earlier effective dates currently in 
appellate status, in light of all 
pertinent evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO is advised that it 
should not return the claims file to the 
Board until after the veteran has either 
perfected an appeal on the CUE issue(s), 
or the time period for doing so has 
expired, whichever comes first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



